SECOND DIVISION
                                MILLER, P. J.,
                           DOYLE, P. J., and REESE, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 30, 2018




In the Court of Appeals of Georgia
 A17A1497. WELLSTAR KENNESTONE HOSPITAL v. ROMAN.

      REESE, Judge.

      Autumn McKinney sued Mario Roman for injuries McKinney allegedly

sustained from an automobile collision caused by Roman. Roman served WellStar

Kennestone Hospital with a Notice of Deposition of Non-Party,1 directing in part that

WellStar designate an officer or employee to testify regarding the rates it charged

seven categories of patients for the services it had provided to McKinney on the date

of the collision. WellStar appeals from the denial of its motion to modify the

subpoena to exclude any questioning regarding how much the hospital was willing

to “write off” its bills.2 For the reasons set forth, infra, we affirm.


      1
          See OCGA § 9-11-30 (b) (6); see also OCGA § 9-11-45.
      2
          See OCGA § 24-13-23 (b) (1); see also OCGA § 9-11-45 (a) (2).
      In the underlying complaint, McKinney alleged that, as the result of Roman’s

negligence, she incurred medical expenses, including $15,919 with WellStar, where

she was treated in the emergency room on the day of the collision. Roman sought to

depose WellStar regarding its “rates or charges for those services . . . if provided to

uninsured patients; to insured patients; to patients under workers compensation plans;

to patients under Medicare or Medicaid plans; and to litigant and non-litigant

patients[.]”

      WellStar filed a motion to modify on the grounds that such questioning was

“not reasonably calculated to lead to the discovery of admissible evidence[.]”3

Specifically, WellStar argued that the money a hospital wrote off a patient’s bill was

a collateral source and was therefore inadmissible to mitigate a tortfeasor’s damages.

      Roman responded that he sought this information to support his contention that

$15,919 was not a reasonable charge for the services rendered. Roman believed that

the amount WellStar “charged” to McKinney, whom Roman believed did not have

health insurance at the time of the collision, exceeded what WellStar typically



      3
           WellStar argued further that such questioning invasively sought its
proprietary information. WellStar has apparently abandoned this argument, because
it is not raised on appeal.

                                          2
expected to be paid for the same services by insured individuals by approximately $13,125.

        The trial court found that the evidence sought by Roman was not barred by the

collateral source rule:

        [The] collateral source rule bars defendants from presenting evidence
        that the claimant has received payment from a third party. Thus,
        [Roman] would be precluded from introducing evidence of WellStar’s
        write-off of Plaintiff’s medical treatment.4 However, the Court finds no
        authority in Georgia law to support Non-Party WellStar’s contention
        that the collateral source rule bars the discovery of the medical rates and
        charges of third parties that are not involved in this case.5


The court thus denied WellStar’s motion to modify subpoena, but further ordered

that:

        while the Defendant may make arguments and offer opinions at trial on
        the reasonableness of Plaintiff’s medical fees, Defendant[ ] may not
        present evidence regarding the existence of insurance or insurance
        payments that may have been received by Plaintiff as a result of her
        alleged injuries. Nor may evidence of the fees charged by non-Party
        WellStar to other persons (or write-offs associated with these charges)
        refer to the existence of insurance or insurance benefits.


        4
        “A hospital’s write-off of plaintiff’s medical expenses must be treated as a
collateral source.” (Emphasis in original; citation and punctuation omitted.)
        5
            (Emphasis in original; citation omitted.)

                                             3
WellStar appeals from this ruling.6

      “OCGA § 24-13-23 permits subpoenas for the production of evidence, which

a trial court may, upon written motion, . . . quash or modify if the subpoena is

unreasonable and oppressive[.]”7 We review a trial court’s ruling on such a motion

for abuse of discretion.8 With these guiding principles in mind, we turn now to

WellStar’s specific claim of error.

      WellStar argues that “[t]he trial court erred in finding that the evidence Roman

seeks – how much WellStar is willing to write off its hospital bills for different types

of patients – is discoverable because it is ‘not barred by the collateral source rule.’”

      WellStar misstates the trial court’s ruling. Although the trial court emphasized

that Roman would be precluded from introducing evidence of “WellStar’s write-off

of Plaintiff’s medical treatment[,]”9 it did not state that Roman could introduce



      6
       The order denying a disinterested non-party’s motion to quash or modify a
subpoena is directly appealable under the collateral order doctrine. Hickey v. RREF
BB SBL Acquisitions, 336 Ga. App. 411, 413-414 (1) (785 SE2d 72) (2016).
      7
       In re Whittle, 339 Ga. App. 83, 86 (1) (793 SE2d 123) (2016) (footnotes
omitted).
      8
          Id. at 85.
      9
          (Emphasis in original.)

                                           4
evidence at trial of the medical rates and charges of third parties. Instead, the trial

court stated that it found no authority to support WellStar’s contention that the

collateral source rule barred discovery of the medical rates and charges of third

parties. As the trial court implied, WellStar had the burden to show that the discovery

of those materials was not in some way reasonably calculated to lead to the potential

discovery of admissible evidence.10

      WellStar argues that Roman cannot use this evidence to attack whether

McKinney’s hospital bill was “reasonable and necessary,” because the issue to be

decided by the jury is whether the treatment was reasonable and necessary to the

injuries resulting from Roman’s alleged negligence, and not the reasonableness of the

amounts charged for such treatment.11 WellStar contends that the Supreme Court of




      10
         See Deloitte Haskins & Sells v. Green, 187 Ga. App. 376, 379 (2) (370 SE2d
194) (1988) (“[W]ith regard to the relevancy of the materials being sought . . ., the
burden was upon [the party opposing the motion to compel discovery] to show more
than that the materials would not themselves be admissible at trial. The burden was
on [the party opposing discovery] to show that the discovery of those materials was
not in some way reasonably calculated to lead to the potential discovery of admissible
evidence.”) (citation omitted).
      11
           See Daniel v. Parks, 200 Ga. App. 710, 712 (4) (409 SE2d 233) (1991).

                                          5
Georgia’s 2015 decision in Bowden v. The Medical Center12 did not change this

rule.13

          The issue before us is not whether the information sought is relevant and

admissible at trial, but whether the trial court abused its discretion in denying the

motion to modify the subpoena.14 We find no abuse of discretion, particularly in light

of the wide latitude given to make complete discovery possible,15 the burden on

WellStar “to show more than that the materials would not themselves be admissible

at trial[,]”16 and the fact that WellStar does not argue that the material is privileged

or that the discovery request is burdensome.17 Finding no abuse of discretion, we

affirm the trial court’s order.

          Judgment affirmed. Miller, P. J., and Doyle, P. J., concur.

          12
               297 Ga. 285 (773 SE2d 692) (2015).
          13
        We note that the trial court agreed with WellStar’s position that Bowden was
inapplicable and that evidence of collateral payments was inadmissible in cases in
tort.
          14
               See Whittle, 339 Ga. App. at 85.
          15
       See Intl. Harvester Co. v. Cunningham, 245 Ga. App. 736, 739 (1) (538
SE2d 82) (2000).
          16
               See Deloitte Haskins & Sells, 187 Ga. App. at 379 (2).
          17
               See footnote 3, supra.

                                                  6